Citation Nr: 1242297	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special monthly pension. 

2.  Entitlement to service connection for major depressive disorder with personality disorder and mood swings, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic headaches (claimed as migraines), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with abdominal pain, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for heart problems, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for a disability manifested by sensitivity to heat and light, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for paraplegia with numbness in the right lower extremity, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for an eye disorder, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for loss of balance, to include as due to an undiagnosed illness. 

12.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), other than major depressive disorder or a personality disorder. 

13. Entitlement to service connection for arthritis of the joints, to include as due to an undiagnosed illness. 

14.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness. 

15.  Entitlement to service connection for acute chemical sensitivity, to include as due to an undiagnosed illness. 

16.  Entitlement to service connection for acute muscle spasms, to include as due to an undiagnosed illness. 

17.  Entitlement to service connection for a back disorder (claimed as back pain), to include as due to an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2009, the Veteran notified the RO that he had moved, and his file was transferred to the RO in Lincoln, Nebraska. 

In April 2010, the Board remanded the case to the RO for further development.  The case has since been returned to the Board for appellate review.

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In this case, the Veteran's complete service personnel records were obtained and associated with the claims file in May 2010.  These records constitute official service treatment records that existed and had not previously been associated with the claims file at the time of the prior final denial.  Moreover, the records bear on the issues of entitlement to service connection for (1) major depressive disorder with personality disorder and mood swings; (2) chronic headaches (claimed as migraines); (3) GERD with abdominal pain; (4) heart problems; (5) CFS; (6) memory loss; (7) a disability manifested by sensitivity to heat and light; and (8) paraplegia with numbness in the right lower extremity.  Consequently, the Board has recharacterized these eight issues on appeal as entitlement to service connection, rather than whether new and material evidence has been submitted to reopen the claims.

This appeal now includes a Virtual VA electronic claims file in addition to the paper claims file.  At the time of this decision, the electronic claims file contains copies of procedural documents associated with the appeal, in addition to medical records pertaining to the appellant.  These VA treatment records were reviewed by the RO in their last adjudication of the case, as reflected in an April 2012 Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded to the RO in April 2010.  At that time, the Board found that mental health treatment records from service had not been obtained.  The Board noted, in particular, an August 8, 1991, treatment note from the Veteran's service treatment records (STRs), which related that treatment records were being maintained at the Community Mental Health Clinic.  As such, Board found that the mental health treatment records may be relevant to the Veteran's claimed psychiatric disorder.  Thus, it was determined that efforts should be made on remand to obtain any available in-service mental health records.  

Based on these preliminary findings, the Board directed the RO to contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for service medical inpatient and outpatient psychiatric or mental health records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it was to be ascertained whether mental health records may be stored somewhere other than with the service treatment records.  The Board further directed that these efforts should include requesting clinical records documenting the Veteran's treatment at the Community Mental Health Clinic at USA MEEDAC at Fort Campbell, Kentucky.  The Board also directed the RO to continue efforts to locate such records, as set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2), until it was  reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Board separately directed the RO to contact the NPRC and any other appropriate location to request the complete service personnel records. 

In addition, the Board observed that the Veteran's VA treatment records showed that he was thought to have a conversion disorder versus malingering, manifested by multiple somatic complaints, especially the numbness, tingling, and weakness in his extremities and his complaint of not being able to walk because of these symptoms in his lower extremities.  Therefore, the Board directed that a VA psychiatric examination be undertaken to address the complex medical issues raised by the case.  The Board specifically asked the examiner to set forth the physical manifestations that the Veteran has as a result of such a conversion disorder or some other somatoform disorder, if diagnosed.  In so doing, the examiner was asked to indicate whether the Veteran's claimed headaches, GERD, heart problems, chronic fatigue syndrome, memory loss, sensitivity to heat and light, paraplegia (claimed as numbness and weakness of the upper and lower extremities), burning of the eyes, loss of balance, respiratory problems, chemical sensitivity, muscle spasms, and back pains are manifestations of the conversion disorder. 

The Board additionally directed that the Veteran be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present. 

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance.  Stegall, 11 Vet. App. at 271.

Here, the Board finds that there was not substantial compliance with the April 2010 Board remand directives noted above.    

First, with regard to the Veteran's in-service mental health records, the claims file shows that the RO did not undertake all necessary action to attempt to obtain them.  Specifically, the claims file shows that the RO sent a request to the Blanchfield Army Community Hospital, as directed by the Board.  That facility responded in January 2011 by informing the RO that no record was on file.  The RO then issued a Formal Finding on the Unavailability of these records in September 2011.  This Formal Finding documents the attempts to request the records and the negative response in January 2011.  However, the January 2011 response from the Blanchfield Army Community Hospital includes a notation at the bottom directing that "For any questions concerning your Behavioral Health records please call 270-798-4269."  The claims file, including the RO's September 2011 Formal Finding, does not indicate that any further follow-up was made to Blanchfield Army Community Hospital, despite the express notation that a separate inquiry needed to be made for Behavioral Health records.  

In addition to this deficiency regarding the outstanding mental health records, the RO did not make further attempts with the NPRC to attempt to obtain them, although specifically directed by the Board.  Of note, the RO previously obtained the Veteran's service treatment records in August 1993.  That request, however, did not include a specific or separate request for mental health records.  More recently, the RO obtained the Veteran's complete service personnel record as directed by the Board, but did not include, or otherwise make, a specific request for the mental health records.  Consequently, the Veteran's in-service mental health records remain outstanding, and because the Board's prior remand directives were not substantially complied with in this regard, further remand is necessary.  

There was also not substantial compliance with the Board's April 2010 remand directives regarding the VA psychiatric examination.  Although the Veteran underwent a VA examination in January 2012, it does not adequately address the questions set forth in the April 2010 remand.  Again, the Board asked the VA examiner to identify which physical symptoms are a manifestation of a conversion disorder, if diagnosed.  The VA examiner, a psychologist, diagnosed the Veteran with a personality disorder, not otherwise specified (NOS), with borderline and antisocial features.  The VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The VA examiner also concluded, regarding a conversion disorder, that it was beyond the scope of the examiner's practice to determine if the Veteran's medical symptoms have a medical basis.  The VA examiner simply observed that the medical records suggested a lack of medical evidence to support his reported symptoms, and the Veteran's only apparent diagnosed medical diagnosis was cholelithiasis.  

Following the January 2012 VA examination, the RO did not arrange for a subsequent psychiatric examination with a clinician who was able to determine if the Veteran's medical symptoms had a medical basis rather than a psychiatric basis.  Because the Board specifically found that this question was central to nearly all of the appealed issues, the January 2012 VA examiner's opinion is inadequate to decide the case.  Importantly, in this regard, the Veteran also underwent a separate VA eye examination in January 2012 and a VA joints examination in February 2012.  The February 2012 joints examination, which was limited to the spine, knees, hip and thigh, shoulder and arm, and wrists, resulted in an extensive opinion, including that the Veteran's multiple joint pain complaints do not have a physical etiology that has been determined to date.  The February 2012 VA examiner observed that the Veteran does have an established diagnosis of personality disorder, which was present prior to service, and this psychological diagnosis "certainly could" explain the twenty-plus year history of inconsistencies.  

The Board finds that this February 2012 is inadequate to decide the case because it was limited in scope to the claimed joint conditions.  Moreover, the examiner's opinion is speculative in addressing whether the Veteran's the claimed symptomatology is due to a conversion disorder or some other somatoform disorder.  

Accordingly, there was not substantial compliance with the Board's April 2010 remand directives regarding the VA psychiatric examination.

Finally, there was not substantial compliance with the Board's April 2010 remand directive for a respiratory examination, as such an examination was not performed.  

For these reasons, the claims must be remand to ensure substantial compliance with the April 2010 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

As in the prior remand, the Board again finds that the remaining claims of entitlement to service connection are inextricably intertwined with the claim of entitlement to service connection for a psychiatric disorder.  Likewise, a decision on the foregoing claims could change the outcome of the Veteran's claim for special monthly pension.  As such, the claims are inextricably intertwined, and the issues regarding service connection must be resolved prior to resolution of the claim for special monthly pension.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Blanchfield Army Community Hospital to attempt to obtain the Veteran's mental health records.  This attempt should include following all guidance provided by their prior response, specifically, to call the number provided for the mental health records.  If any subsequent response(s) from Blanchfield Army Community Hospital reveals any other appropriate location to which a request should be made, the RO should continue efforts to locate the records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

2.  Should the Veteran's in-service mental health records not be obtained following the action in paragraph 1, contact the National Personnel Records Center (NPRC) with a specific request for the Veteran's mental health records.  Again, if the response(s) received indicate that the in-service mental health records may be stored somewhere else, the RO should continue efforts to locate the records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claims, if any.

4.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

Attempts should also be made to obtain any outstanding VA treatment records.
5.  All attempts to fulfill the development specified in the preceding paragraphs above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

6.  After completing the requested development in all of the foregoing paragraphs, arrange for a VA psychiatric examination to determine the nature and etiology of any and all current psychiatric disorders.  The examiner should be fully qualified to discuss the physical and psychiatric components of the questions posed below.  

Accordingly, a copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and/or electronic records were made available to review. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales. 

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

Regarding PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor. 

If a conversion disorder or some other somatoform disorder is diagnosed, the examiner should set forth the physical manifestations that the Veteran has as a result of such a disorder.  In so doing, the examiner should indicate whether the Veteran's claimed headaches, GERD, heart problems, chronic fatigue syndrome, memory loss, sensitivity to heat and light, paraplegia (claimed as numbness and weakness of the upper and lower extremities), burning of the eyes, loss of balance, respiratory problems, chemical sensitivity, muscle spasms, and back pains are manifestations of the conversion disorder. 

In addressing each question, the examiner is asked to carefully consider the Veteran's own assertions regarding the origin and continuity of his claimed psychiatric and physical symptoms.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, she or he must clearly explain the reasons supporting this conclusion.  

A report of the examination should be prepared and associated with the Veteran's claims file.

7.  Next, a Gulf War Guidelines Examination should be arranged.

Accordingly, a copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and/or electronic records were made available to review.   

Based on a record review and the examination results of, the examiner is asked to specify whether the Veteran has a current, known clinical diagnosis other than chronic fatigue syndrome related to his complaints of  (a) chronic headaches (claimed as migraines), (b) GERD with abdominal pain, (c) heart problems, (d) memory loss, (e) paraplegia with numbness in the right lower extremity, (f) respiratory symptoms, (g) acute chemical sensitivity, (h) acute muscle spasms, and (i) back pain.  If the examiner diagnoses any current disability(ies) other than chronic fatigue syndrome or fibromyalgia, the examiner should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service, including his active service in the Persian Gulf War, or within one year of service.

If a diagnosis of chronic fatigue syndrome is made, or if no diagnosis is offered with respect to the Veteran's reported symptoms, noted above, the examiner is requested to comment on (a) whether there are nevertheless objective indications of a chronic (lasting six months or more) undiagnosed illness (or  medically unexplained chronic multi-symptom illness) related to any such complaints or symptoms, including chronic fatigue syndrome, (b) at what point the objective indications of a chronic disability became manifest, and (c) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests. 

If no chronic disorder is present, regardless of etiology, the examiner should so state.

In addressing each question, the examiner is asked to carefully consider the Veteran's own assertions regarding the origin and continuity of his claimed symptoms.  The examiner should particularly discuss whether the chronology/continuity of the Veteran's claimed symptoms is consistent with the nature of an undiagnosed illness (or  medically unexplained chronic multi-symptom illness)  service in the Southwest Asia theater of operations during the Persian Gulf War.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is incorrect.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing the above actions, the RO should conduct any other development indicated as a consequence of the action taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


